Citation Nr: 0113179	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-09 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
chronic headache disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and his sister


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 1979 to July 1983.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, originally denied entitlement to 
service connection for a chronic headache disorder in January 
1991 on the basis that the disorder had existed prior to the 
veteran's entrance on active duty and had not been aggravated 
during service.  The veteran submitted a notice of 
disagreement with that decision, and the RO issued a 
statement of the case in July 1991.  The veteran did not, 
however, submit a substantive appeal following the issuance 
of the statement of the case, and the January 1991 decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.200 (2000).

The veteran again claimed entitlement to service connection 
for a headache disorder, and in a May 1992 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  The veteran 
was notified of the May 1992 decision and did not appeal, and 
the May 1992 decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.200.

In an August 1997 rating decision the RO again determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran was properly 
notified of that decision in August 1997.  He submitted a 
notice of disagreement with the August 1997 decision in July 
1999.  Because the notice of disagreement was submitted more 
than one year following notice of the August 1997 decision, 
the Board finds that the notice of disagreement was not 
timely filed and that the August 1997 decision is final.  
38 U.S.C.A. § 7105(c); Gallegos v. Gober, 14 Vet. App. 50 
(2000); 38 C.F.R. § 20.200.

The veteran also requested in July 1999 that his claim for 
service connection for a headache disorder be reopened.  In 
an April 2000 rating decision the RO again determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  The veteran perfected an appeal 
of the April 2000 determination, and that decision is 
currently before the Board of Veterans' Appeals (Board).

Subsequent to the initiation of his appeal the veteran's 
claims file was transferred to the RO in Oakland, California, 
because he currently resides in that area.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
re-defines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); Holliday v. Principi, No. 99-1788 (Feb. 22, 
2001).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In an August 1990 statement and during a March 2001 hearing 
before the Board the veteran reported having received 
treatment for his headache disorder from the VA medical 
center (MC) in Jackson, Mississippi, since his separation 
from service in 1983.  The RO has obtained the treatment 
records dating back to June 1989, but did not request the 
records back to 1983.  This evidence may be relevant in 
determining whether the veteran's headache disorder was 
aggravated by service, and is deemed to be evidence of 
record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The VA 
treatment records should be considered prior to deciding 
whether new and material evidence has been submitted to 
reopen the previously denied claim.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain copies of all of 
the veteran's VA treatment records from 
July 1983 through the present that are not 
currently included in the claims file.  
Specifically, the RO should obtain his 
medical records from the VAMC in Jackson, 
Mississippi, from July 1983 to June 1989.

3.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran and 
that all appropriate development has been 
undertaken.  The RO should also ensure 
that the above requested development has 
been completed and, if not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for a 
headache disorder.  If the RO determines 
that new and material evidence has been 
submitted, the case should be fully 
developed prior to considering the 
substantive merits of the claim for 
service connection.  

If any benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


